      Case 2:19-cv-00079-RMP      ECF No. 94    filed 06/15/21   PageID.2836 Page 1 of 3




 1                      THE HONORABLE ROSANNA MALOUF PETERSON
 2
     G. Joe Schwab, WSBA #6656
 3   gjs@cslawteam.com
     CALBOM & SCHWAB LAW GROUP PLLC
 4   PO Drawer 1429
     Moses Lake, WA 98837
 5   Phone: 509-765-1851
 6
     Karen K. Koehler, WSBA #15325
 7   karenk@stritmatter.com
     Ray W. Kahler, WSBA #26171
 8   ray@stritmatter.com
     STRITMATTER KESSLER KOEHLER MOORE
 9
     3600 15th Avenue W., #300
10   Seattle, WA 98119
     Phone 206-448-1777
11   Co-Counsel for Plaintiff
12                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
13

14   JULIO VELA, an individual,

15   Plaintiff,                                   NO. 2:19-cv-00079 RMP
     vs.                                          NOTICE OF SETTLEMENT
16
     SPUDNIK EQUIPMENT
17
     COMPANY LLC, an Idaho limited
18   liability company,

19                   Defendant.
     _____________________________________
20

21                Plaintiff Julio Vela and Defendant Spudnik Equipment Company,
     LLC, respectfully notify the Court that they have reached an agreement in principle
22
     as to the key terms of an agreement to settle this matter and are in the process of
23
     finalizing settlement agreement language. Now the parties intend to draft the
24
                                                                                            STRITMATTER KESSLER
                                                                                                   KOEHLER MOORE
     NOTICE OF SETTLEMENT - 1                                         3600 15
                                                                            TH
                                                                                 AVE W, STE. 300, SEATTLE, WA 98119
                                                                                                      P: 206-448-1777
                                                                                                      F: 206-728-2131
      Case 2:19-cv-00079-RMP      ECF No. 94    filed 06/15/21   PageID.2837 Page 2 of 3




 1
     settlement agreement within the next 30 days. Once the parties have finalized and
 2   executed the settlement agreement, they will jointly file a stipulation of dismissal
 3   pursuant to Fed. R. Civ. P. 41.
 4         DATED this 15th day of June, 2021.
 5
     /s/ Karen Koehler                           /s/ Matthew Wojcik
 6   Karen Koehler, WSBA #15325                  Matthew Wojcik, WSBA # 27918
     arenk@stritmatter.com                       matt.wojcik@bullivant.com
 7   Ray W. Kahler, WSBA #26171                  Lorianne Hanson, WSBA #53388
     ray@stritmatter.com                         lorianne.hanson@bullivant.com
 8   STRITMATTER KESSLER                         Brittany A. Madderra, WSBA #48514
 9
     KOEHLER MOORE                               brittany.madderra@bullivant.com
     3600 15th Avenue W., #300                   BULLIVANT HOUSER BAILEY PC
10   Seattle, WA 98119                           925 4th Ave., Suite 3800
     Telephone: (206) 448-1777                   Seattle, WA 98104
11   Co-Counsel for Plaintiff                    Telephone: (206) 292-8930
12
     G. JOE SCHWAB, WSBA #6656
13   CALBOM & SCHWAB
     LAW GROUP PLLC
14   PO Drawer 1429
     Moses Lake, WA 98837
15   Telephone: (509)765-1851
16
     email: gjs@cslawteam.com
     Co-Counsel for Plaintiff
17

18

19

20

21

22

23

24
                                                                                            STRITMATTER KESSLER
                                                                                                   KOEHLER MOORE
     NOTICE OF SETTLEMENT - 2                                         3600 15
                                                                            TH
                                                                                 AVE W, STE. 300, SEATTLE, WA 98119
                                                                                                      P: 206-448-1777
                                                                                                      F: 206-728-2131
      Case 2:19-cv-00079-RMP       ECF No. 94      filed 06/15/21   PageID.2838 Page 3 of 3




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on the date below, I electronically filed the
 3
     foregoing with the Clerk of the court using the CM/ECF system, which in turn
 4
     automatically generated a Notice of Electronic Filing to all parties in the case
 5
     who are registered users of the CM/ECF system and which specifically
 6

 7   identifies recipients of electronic notice.

 8                DATED this 15th day of June, 2021.
 9

10
                                                      /s/ Anne Roberson
11                                                    Anne Roberson
                                                      Paralegal to Karen Koehler
12                                                    anner@stritmatter.com
13

14

15

16

17

18

19

20

21

22

23

24
                                                                                               STRITMATTER KESSLER
                                                                                                      KOEHLER MOORE
     NOTICE OF SETTLEMENT - 3                                            3600 15
                                                                               TH
                                                                                    AVE W, STE. 300, SEATTLE, WA 98119
                                                                                                         P: 206-448-1777
                                                                                                         F: 206-728-2131
